 Case 1:15-cr-00878-VM Document 168 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

              —— against ——

KARIEM BROADNAX,                             15 CR 878(VM)

                               Defendant.


VICTOR MARRERO, United States District Judge.

     Defendant Kariem Broadnax (“Broadnax”) requests that he
be permitted to file a motion for compassionate release
pursuant to 18 U.S.C. § 3582(c). (See Dkt. No. 167.)             The
Court hereby directs Broadnax to submit any such motion to the
Court by mail or electronically. The Government is directed to
respond to any such motion within five (5) days of receipt.
     The Clerk of Court is respectfully directed to mail a
copy of this Order to Broadnax.


SO ORDERED:
Dated: New York, New York
       25 June 2020


                                       __________________________
                                       __
                                        ___
                                         _ ____
                                              ___________ ___
                                                            ___
                                                              _ __
                                                                 ___
                                                                  __
                                             Victor
                                             Vi
                                              ict
                                                torr Marrero
                                                     Mar
                                                       arr
                                                       arre
                                                         re
                                                          ero
                                                            o
                                                U.S.D.J.
                                                U.S
                                                  .S.D
                                                     D.JJ.
